Citation Nr: 1723855	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA). 

2.  Entitlement to an initial rating in excess of 30 percent for the service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to October 1984, from May 1986 to May 1990, and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The RO, in pertinent part, denied service connection for OSA and granted benefits for IBS rated as no compensable effective from December 2011.  

In May 2015, the Board remanded the issues for further development and adjudication.  In September 2016, the RO awarded an increased 30 percent rating for IBS retroactive to the original grant of service connection; consequently, the issue on appeal has been recharacterized. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record on appeal reveals that the issues are not ripe for appellate disposition.

In May 2015, the Board directed the RO to afford the Veteran a VA examination in order to obtain an opinion regarding the nature and etiology of his claimed OSA disability.  Such examination was conducted in February 2016, and an addendum opinion was obtained in January 2017.  The examination and addendum opinion are inadequate.  Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Notably, the examiner opined OSA was less likely incurred in or caused by service because it was diagnosed six years after discharge from service and a study done in June 2005 did not shown OSA.  The examiner indicated that the study showed snoring, but that no snoring arousals were present and AHI was 0.9.  The examiner also opined that OSA was less likely as not proximately due to or the result of the Veteran's service-connected condition because the "two conditions" were not medically related as they were separate entities and medical literature did not support a medical relationship.  In the January 2017 addendum, the examiner added additional rationale for the negative opinion on direct causation, to include "not til further obesity and age occurred 2011 did OSA get dx and rx."  The addendum reiterated that there was no medical link in the literature for service connection secondary to "listed conditions at this point for a OSA secondary nexus."

However, the Board had specifically requested the examiner to determine whether OSA had its onset or was incurred in service given evidence that the Veteran complained of snoring and sleep difficulty during service and within months of discharge from service and had sleep disturbances in treatment records dated between 2005 and 2011.   The examiner failed to address this evidence, particularly in terms of onset.  Additionally, the addendum opinion is not clear with regard to direct causation, and it is not evident from either the original examination or addendum opinion which two service-connected medical and/or listed conditions are being referred to regarding secondary causation since the Veteran is currently service-connected for degenerative joint disease (DJD) of the right knee, status post left knee arthroplasty, cervical DJD, IBS, bilateral restless leg syndrome, musculoskeletal cephalgia, left arm radiculopathy, residuals of left shoulder hemiarthroplasty, acromioclavicular DJD of the right shoulder, tinnitus, hypertension, right vocal cord dysfunction, and bilateral hearing loss. 
Therefore, based on these inadequacies, an addendum opinion should be obtained regarding the etiology of the Veteran's OSA disability that accurately considers all the evidence of record and adequately supports any conclusions drawn with a rationale.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance).  

With regard to the Veteran's service-connected IBS, as the Board noted in the Introduction, the RO has awarded an increased 30 percent disability rating retroactive to the original grant of service connection.  This is the maximum schedular rating for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress under 38 C.F.R. § 4.114, Diagnostic Code 7319.  

The February 2016 VA examiner listed a bleeding ulcer as "any other pertinent physical findings, complications, conditions, signs and/or symptoms."  Under Diagnostic codes 7304 and 7305, a higher 40 percent rating is warranted for moderately severe duodenal/gastric ulcer with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  38 C.F.R. § 4.114.  A 60 percent is warranted for severe ulcer, pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena with manifestations of anemia and weight loss productive of definite impairment in health.  Id. 

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other. Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.   

Therefore, an addendum opinion is necessary to determine clarify whether a bleeding ulcer is a complication and/or an associated sign or symptom of IBS and, if so, which disability reflects the predominant disability picture in order to determine whether elevation is warranted to the next higher evaluation.  
 
Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a further 38 C.F.R. § 3.159(b)(1) notice letter, addressing specifically the criteria for establishing service connection under 38 C.F.R. § 3.310 (secondary service connection).

2.  If available to provide further comment, the RO must obtain an addendum opinion from the examiner who completed the February 2016 VA sleep apnea disability examination and January 2017 addendum opinion.  If the examiner is not available or unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The electronic claim file and a copy of this Remand must be reviewed by the examiner and the report must state that said review was conducted.  Based on a detailed review of the evidence of record, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's OSA had its clinical onset or was incurred in service.  In answering this question, the examiner must indicate whether the diagnosis of sleep apnea in 2011 was a progression of symptoms that had its onset during service.  Specifically, in answering the question the examiner must also address the following evidence: the Veteran's competent and credible statements regarding complaints of snoring and sleep difficulty during service and within months of his discharge from service; complaints of sleep disturbances in treatment records dated between 2005 and 2011; the June 2005 sleep study documenting difficulty initiating and maintaining sleep, diminished sleep time, sleep latency, decreased REM sleep, and snoring; and the diagnosis of sleep apnea in 2011.   

If the examiner concludes that OSA did not have its onset or was incurred during active duty, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's OSA is caused or aggravated by (beyond the natural progression of the disease) his service-connected DJD of the right knee, status post left knee arthroplasty, cervical DJD, IBS, bilateral restless leg syndrome, musculoskeletal cephalgia, left arm radiculopathy, residuals of left shoulder hemiarthroplasty, acromioclavicular DJD of the right shoulder, tinnitus, hypertension, right vocal cord dysfunction, and/or bilateral hearing loss. 

The examiner must provide a complete rationale for all opinions expressed.  

3.  If available to provide further comment, the RO must obtain an addendum opinion from the examiner who completed the February 2016 VA intestinal disability examination.  If the examiner is not available or unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The electronic claim file and a copy of this Remand must be reviewed by the examiner and the report must state that said review was conducted.  Based on a detailed review of the evidence of record, the examiner must offer an opinion as to whether the Veteran's bleeding ulcer is a complication and/or an associated physical finding and/or sign or symptom of his IBS and if so, the examiner must state which condition reflects the predominant disability picture.

The examiner must also indicate whether the ulcer is (a) moderately severe with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year or (b) severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena with manifestations of anemia and weight loss productive of definite impairment in health.  

The examiner is notified that the rating schedule provides guidance in the evaluation of gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders. For purposes of evaluating conditions in 38 C.F.R. 
§ 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

4.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




